TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00721-CV



                                      In re Denise Hicks




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus is denied and the motion for emergency relief is

dismissed. See Tex. R. App. P. 52.8(a). The stay ordered by this Court on December 20, 2007, is

lifted.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: March 27, 2008